UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4733

CALVIN L. ORE,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
J. Calvitt Clarke, Jr., Senior District Judge.
(CR-98-106)

Submitted: February 9, 1999

Decided: February 24, 1999

Before WILLIAMS, MICHAEL, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Paul A. Driscoll, PENDER & COWARD, P.C., Virginia Beach, Vir-
ginia, for Appellant. Helen F. Fahey, United States Attorney, Casey
A. Kniser, Special Assistant United States Attorney, Norfolk, Vir-
ginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Calvin L. Ore appeals his conviction for trespassing on government
property in violation of 18 U.S.C. § 1382 (1994). He received a sen-
tence of five months incarceration and two years of supervised
release. For the following reasons, we affirm.

Ore consented to proceed to trial before a United States Magistrate
Judge and pleaded not guilty. The magistrate judge found Ore guilty
and Ore appealed to the United States District Court, which affirmed
the conviction and sentence.

The Government's evidence established that on April 3, 1998,
Detective Jeffrey L. Peacock of the Norfolk Naval Base Police
Department was running a special operation targeting"flimflam" on
the naval base occurring on or near military people. He observed Ore
at a credit union on the naval base approaching people in their cars.
After approximately fifteen minutes, Ore left the area, ran in front of
Peacock's vehicle, and went into a laundromat where he took off his
shirt and hat, and remained hidden for ninety minutes. He finally left
the area by obtaining a ride with a military member. Peacock did not
immediately issue Ore a citation for trespassing on naval property
because he was conducting a special operation on"ripoffs" and Ore
fit the general description of the special operation. On April 15, 1998,
Ore was served with a warrant for both trespassing on government
property and obtaining money under false pretenses.

Detective Michael Stearn of the Norfolk Naval Base Police Depart-
ment testified at trial that in September 1993, he charged Ore with
trespassing on naval property. Because of the charge, a "Letter of
Exclusion," dated September 26, 1993, had been prepared, which Ore
refused to sign in Stearn's presence. On December 15, 1993, Ore
entered into an agreement with the Government. Pursuant to that
agreement, Ore acknowledged that certain areas on the naval base
were government property. He agreed not to return to the United
States naval base property "so long as the letter of exclusion is in
force and standing." He further acknowledged that if he were to return
to the United States naval base property he would be charged with

                    2
trespassing pursuant to the "Letter of Exclusion." Stearn testified that
he witnessed Ore sign the agreement, which appears on the back of
the September 26 "Letter of Exclusion Information Sheet." The Gov-
ernment submitted into evidence the September 26"Letter of Exclu-
sion Information Sheet" and the agreement on the back.

Stearn further testified as to the issuance of another "Letter of
Exclusion" addressed to Ore, dated September 24, 1991, the circum-
stances of which Stearn was not familiar with because it had been
issued before Stearn came into the detective bureau. Stearn testified
that at least one "Letter of Exclusion" remained in effect up to the
date of trial and had not been rescinded.

On appeal to this court, Ore claims that the Government presented
insufficient evidence to support a conviction under§ 1382. When
assessing the sufficiency of the evidence supporting a criminal con-
viction on direct review, "the verdict of [the] jury must be sustained
if there is substantial evidence, taking the view most favorable to the
Government, to support it." Glasser v. United States, 315 U.S. 60, 80
(1942). Section 1382 renders a person's presence on naval property
unlawful under two circumstances: (1) when someone comes upon
naval property for any purpose prohibited by law or lawful regulation;
or (2) when someone is found on naval property after having been
removed therefrom or ordered not to reenter by any officer or person
in command or charge thereof.

Ore contends that the Government failed to prove either his exclu-
sion from the Norfolk Naval Base by its commander or that he
entered upon the base for an unlawful purpose. We disagree.

In April 1998, Ore entered the naval base knowing that his entry
was prohibited by his agreement with the Government and that he
could be prosecuted for trespassing pursuant to the"Letter of Exclu-
sion." Furthermore, at least one "Letter of Exclusion" remained in
effect when Ore came onto naval base property on April 3, 1998. See
United States v. Hall, 742 F.2d 1153, 1154-55 (9th Cir. 1984) (going
onto military base with knowledge that such entry is unauthorized
amounts to violation of § 1382). Thus, Ore's knowledge that he could
be prosecuted for trespassing, combined with his intentional entry, is
sufficient to show that he entered the Norfolk naval base for a purpose

                     3
contrary to law. See id. Furthermore, Detective Peacock testified that
Ore fit the description of a "flimflam" or"ripoff" artist because he
was approaching people near the credit union. Peacock further testi-
fied that Ore ran through traffic after being observed by Peacock and
into a laundromat where Ore changed his appearance. Ore subse-
quently obtained a ride from a military person. Ore's conduct while
on the naval base and the manner in which he left the base suggests
that his intentions were unlawful in violation of§ 1382.

Lastly, Stearn's testimony and Ore's agreement with the Govern-
ment show that at least one "Letter of Exclusion" was in effect at the
time he entered the naval base in April 1998. Thus, Ore entered the
naval base in April 1998 after having been previously ordered not to
reenter by an officer or person in command or charge in violation of
§ 1382.

We therefore affirm the district court's order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    4